CaSe: 5219-mj-01160-KBB DOC #Z l-l Filed: 03/28/19 l Of 6. Page|D #Z 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, John Smerglia, being duly sworn, hereby depose and state the following:

INTRODUCTION AND QUALIFICATIONS

1. I have been employed with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) since January of 2003 and been a Special Agent (SA) with ATF since
June of 2004. I am an investigative or law enforcement officer of the United States,
empowered by law to conduct investigations, make arrests, and conduct seizures for
offenses enumerated in Chapter 203, Section 3051, Title 18, United States Code. I have
attended the Criminal Investigator Training Program and the ATF SA Basic Training
Program, both located at the Federal Law Enforcement Training Center in Glynco,

Georgia, for a combined period of approximately twenty-six weeks.

2. I have received extensive training, both formal and on-the-j ob, in the provisions
of the Federal Firearms, Arson, Explosives, and Narcotics Laws administered under Title
18, Title 21, and Title 26 of the United States Code. As a result of my training and
experience as an SA for ATF, I am familiar With federal firearms, arson, explosives, and

narcotics laws.

3. During said employment, 1 have conducted numerous investigations into the
unlale use, possession, and transfer of firearms; the distribution and possession with
intent to distribute controlled substances; money laundering; and conspiracies associated
with firearm, controlled substance, and money laundering offenses, in violation of Title
18 United States Code, Sections 371, 922, 924, 1956, 1957 and Title 21 United States
Code, Sections 841 and 846. To successfully conduct these investigations, I have utilized
a variety of investigative techniques and resources, to include but not limited to: physical
and electronic surveillance as well as undercover work, the use of Confidential
Inforrnants (CIs) and cooperating witnesses, T-III wire/electronic intercepts, pen
registers, controlled purchases, interviews, vehicle tracking devices, subpoenas for

records,' crime scene evaluation, and search warrants.

CaSe: 5219-mj-01160-KBB DOC #Z l-l Filed: 03/28/19 2 Of 6. Page|D #Z 3

BASIS OF INFORMATION

4. The information in this affidavit has come from direct investigative involvement
by me as well as through information provided to me by other investigators and law
enforcement officers involved in the investigation Whenever in this affidavit, I assert
that a statement was made, I may have direct knowledge of the statement or the
information may have been provided by another law enforcement officer (who may have
had either direct or hearsay knowledge of the statement) to whom I have spoken or whose

report l have read and reviewed.

5 . Since this affidavit is being submitted for the limited purpose of showing probable
cause to obtain criminal complaints and arrest warrants for the persons listed in paragraph
6, I have not included each and every fact known concerning the investigation. l have
only set forth the facts which are necessary to establish the foundation for the requested

arrest warrants.

BACKGROUND

6. I am an investigator involved in a criminal investigation in Stark County, Ohio,
involving JAMARYON FRAZIER, GOD GIBSON, and others. I have been present at
crime scene(s) involved in the investigation, reviewed evidence, conducted interviews,
reviewed aft`idavits, participated in search warrants, and spoken with other investigators
involved in the investigation into alleged violations of federal firearm laws by FRAZIER,
GIBSON and others.

7. On February 2, 2019, in the Northem District of Ohio, Eastem Division,
JAMARYON FRAZIER, GOD GIBSON, and others identified by law enforcement but
not named herein, did steal and did aid and abet others in stealing firearms from the
premises of Elite Security Consultants LLC., who is licensed to engage in the business of

dealing in firearms, said firearms being from the licensee’s business inventory and said

CaSe: 5219-mj-01160-KBB DOC #Z l-l Filed: 03/28/19 3 016. Page|D #Z 4

firearms having been shipped or transported in interstate and/or foreign commerce; in

violation of Title 18, United States Code, Section 922(u) and 2.

PROBABLE CAUSE

8. On February 2, 2019, during the early morning hours (approximately between
4:00 a.m. and 5:00 a.m.), JAMARYON FRAZIER, GOD GIBSON and others unlawfully
entered Elite Security Consultants LLC., which is located at 1340 Market Avenue North,
Canton, Ohio 44714. Multiple entries to the location was made through a window which
was forcibly broken on the north side of the location. Elite Security Consultants LLC., is
licensed by the A'I`F to engage in the business of buying and selling firearms. Elite
Security Consultants LLC., holds an active Type (01) License as a Dealer of Firearms
which has an expiration date of May 1, 2021 . A total of what appeared to be five (5)
individuals (including FRAZIER and GIBSON), at varying times entered Elite Security
Consultants LLC., and stole twenty-two (22) firearms from the ATF licensed business

premise.

9. FRAZIER, GIBSON and others stole the following firearms from Elite Security
Consultants LLC., on February 2, 2019:
'SCCY Industries 9mm pistol, Model: CPX-l, SN: 700524
~Springfield Armory 9mm pistol, Model: XDG, SN: GM747392
°Bersa 9mm pistol, Model: BPCC, SN: H32838
~SCCY Industries 9mm pistol, Model: CPX-l, SN: 701733
~SCCY Industries 9mm pistol, Model: CPX-l, SN: 709872
'SCCY Industries 9mm pistol, Model: CPX-l, SN: 710127
°SCCY Industries 9mm pistol, Model: CPX-2, SN: 710362
*Springf`ield Armory 9mm pistol, Model: XD, SN: XD857218
'Springfield Armory 9mm pistol, Model: XDE, SN: HE928402
~Springfield Amiory 9mm pistol, Model: XDS, SN: S3655261
~Walther Arins 9mm pistol, Model: PPQ-M2, SN: FCH3166
~Glock 9mm pistol, Model: Gl7 Gen4, SN: BGMT753
°Beretta 9mm pistol, Model: 92FS, SN: A188093Z

CaSe: 5219-mj-01160-KBB DOC #Z l-l Filed: 03/28/19 4 016. Page|D #Z 5

'Glock 9mm pistol, Model: Gl7 Gen5, SN: BGLV821

'Glock 9mm pistol, Model: Gl9 Gen5, SN: BGVP610

~Glock 9mm pistol, Model: Gl9 Gen4 FS, SN: BFRN731

~FN Manufacturing pistol, Caliber: 5.7 x 28mm, Model: Five-Seven, SN:
386351825

’Anderson MFG 5.56 x 45mm rifle, Model: AM-15 BR, SN: 18177482
'Anderson MFG 5.56 x 45mmrifle, Model: AM-l$ BR, SN: 18177486
»Glock 9mm pistol, Model: 19x, SN: BHWR265

'SCCY Industries 9mm pistol, Model: CPX-l , SN: 751328

'Honor Defense 9mm pistol, Model: Honor Guard, SN: 0002683

10. On March 20, 2019, I conferred with ATF SA John Laurito who is an Interstate
Nexus Expert trained in determining the origin of manufacture for firearms. SA Laurito
informed me that all of the firearms that FRAZIER, GIBSON and others stole from Elite
Security Consultants LLC., on February 2, 2019, were manufactured outside the State of

Ohio and therefore travelled in and affected interstate and/or foreign commerce.

l 1. On February 2, 2019, at approximately 8:00 a.m., an employee opened Elite
Security Consultants LLC. When the employee arrived on the business premise (1340
Market Avenue North, Canton, Ohio) he/she discovered that the business had been
broken into and noticed that firearms were missing. The employee contacted the Canton
Police Department (CPD) upon discovering the forced entry and theft of firearms. At the

time of the forced break-in the store did not have an operational security alarm system.

12. CPD Officer Zach Taylor responded to Elite Security Consultants LLC., ( 1340
Market Avenue North, Canton, Ohio) and then he contacted me about the break-in. I
responded to Elite Security Consultants LLC., and met with Officer Taylor on scene.

The CPD crime scene investigator was also on scene for purposes of preserving evidence.
Of`ficer Taylor and I walked the general area surrounding Elite Security Consultants
LLC., in search of further evidence and any surveillance cameras that may have been

operating in the surrounding area.

CaSe: 5219-mj-01160-KBB DOC #Z l-l Filed: 03/28/19 5 016. Page|D #Z 6

13. Although there was not an operational security alarm system within the retail
store of Elite Security Consultants LLC., the business did have a video surveillance
system that captured much of the break-in and firearms theft. I reviewed the video
surveillance of the firearms theft on February 2, 2019, which included video from inside
the business premise. I observed three (3) individuals enter the business multiple times
and steal multiple firearms. Through fiirther investigation, I identified one of these
individuals as FRAZIER, Further review of the video footage obtained from Elite
Security Consultants LLC., showed two (2) other individuals inside the business premise
approximately thirty-three (33) minutes after the first group of three (3) individuals
(including FRAZIER) completed their illegal entries into the business. The investigation
has shown that one of the two (2) individuals was GIBSON,

14. On February 4, 2019, I interviewed GIBSON with ATF SA John Fisher and CPD
Detective Jesse Gambs. This interview occurred at the Federal Bureau of Investigations
(FBI) Canton Resident Agency and in a government vehicle. I read GIBSON his
Miranda rights at the Canton FBI Resident Agency and GIBSON indicated that he
understood them and agreed to speak with law enforcement. GIBSON stated that he
drove three (3) individuals to Elite Security Consultants LLC., on February 2, 2019, and
the same three (3) individuals did break into and steal firearms from Elite Security
Consultants LLC. GIBSON stated he then drove the same three (3) individuals away
from the business premise with the stolen firearms to another location. During the
interview l showed GIBSON surveillance video which involved the theft of firearms at

Elite Security Consultants LLC., on February 2, 2019.

15. On February 5, 2019, I interviewed FRAZIER with CPD Detective Jesse Gambs
and Stark County Sheriff`s Detective Rocco Ross at the CPD. I read FRAZIER his
Miranda rights and he indicated that he understood them and agreed to speak with law
enforcement. FRAZIER admitted that he went with three (3) other individuals to Elite
Security Consultants LLC., on February 2, 2019, and stole firearms h‘om the location.

CaSe: 5219-mj-01160-KBB DOC #Z l-l Filed: 03/28/19 6 Of 6. Page|D #Z 7

16. On February 7, 2019, I interviewed GIBSON with CPD Detective Jesse Gambs at
the CPD. I read GIBSON his Miranda rights and he indicated that he understood them
and agreed to speak with law enforcement. GIBSON reiterated some of the information
previously provided to law enforcement and also provided further information in
reference to the theft of firearms which occurred at Elite Security Consultants LLC., on
February 2, 2019. GIBSON described how he and two (2) other individuals (who did not
participate in the first break-in and theft) then went back to Elite Security Consultants
LLC. GIBSON and one of the individuals entered Elite Security Consultants LLC., and
stole more firearms from the location. During the interview GIBSON identified himself

as being in the surveillance video captured at Elite Security Consultants LLC.

17. Based on the aforementioned facts, I believe there is probable cause that on
February 2, 2019, in the Northem District of Ohio, Eastem Division, JAMARYON
FRAZIER, GOD GIBSON, and others identified by law enforcement but not named
herein, did steal and did aid and abet others in stealing firearms from the premises of
Elite Security Consultants LLC., who is licensed to engage in the business of dealing in
firearms, said firearms being from the licensee’s business inventory and said firearms
having been shipped or transported in interstate and/or foreign commerce; in violation of
Title 18, United States Code, Section 922(u) and 2.

Q/\F*

l
John Smerglia
Senior Special Agent
Bureau of ATF

Subscribed and sworn before me this 28‘h day of March 2019.

- _/ ,
_;(:ggjez ,,;”>, ¢3%1:`_

 

Kathleen B. Burke
United States Magistrate Judge

